       Case 2:20-cr-00072-TLN Document 17 Filed 05/08/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3
     Designated Counsel for Service
 4   801 I Street, Third Floor
     Sacramento, CA 95814
 5   T: (916) 498-5700
     F: (916) 498-5710
 6
 7   Attorneys for Defendant
     RUDY DIAZ DE LEON
 8
 9                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     )   Case No. 2:20-CR-00072-TLN
                                                   )
12                    Plaintiff,                   )   STIPULATION AND ORDER TO ACCEPT
                                                   )   ELECTRONIC SIGNATURES UNDER G.O. 616
13                       vs.                       )
                                                   )   Date: To Be Set
14
            RUDY DIAZ DE LEON,                     )   Time: To Be Set
15                                                 )   Judge: Hon. Troy L. Nunley
                    Defendant.                     )
16                                                 )
17           IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
18   States Attorney, through Sam Stefanki, Assistant United States Attorney, and Heather Williams,
19   Federal Defender, through Assistant Federal Defender Christina Sinha, counsel for Defendant
20   Rudy Diaz De Leon, that the waiver of indictment and plea agreement in this matter may be
21   signed by Mr. De Leon via electronic signature.
22           On April 15, 2020, Chief United States District Judge Kimberly J. Mueller issued
23   General Order 616, “Consent and Signature Requirements on Documents Filed in Criminal
24   Actions During the COVID-19 Public Emergency” (“G.O. 616”). For the reasons detailed in
25   G.O. 616, defense counsel is authorized to electronically sign documents on her client’s behalf
26   using the format “/s/ name” if the following conditions are met:
27           1.       The defendant has had an opportunity to consult with counsel regarding the
28
      Stipulation and Order to Accept Electronic            -1-        United States v. De Leon, 2:20-cr-00072-TLN
      Signatures Under G.O. 616
       Case 2:20-cr-00072-TLN Document 17 Filed 05/08/20 Page 2 of 3


 1                    matter;

 2           2.       The defendant consents to counsel’s signing on the defendant’s behalf; and

 3           3.       The judge presiding over the case makes a finding that “obtaining an actual
 4                    signature is impracticable or imprudent in light of the public health situation
 5                    relating to COVID-19.”
 6           All three conditions have been met here. Therefore, the parties stipulate as follows, and
 7   respectfully request the Court to find that:
 8           1.       Mr. De Leon has had an opportunity to consult with undersigned defense counsel
 9                    regarding accepting the Fast-Track plea agreement offer extended to him by the
10                    government, which would also require him to waive indictment and consent to
11                    proceed via an information;
12           2.       Mr. De Leon consents to undersigned defense counsel signing the waiver of
13                    indictment and plea agreement on his behalf; and
14           3.       In light of the COVID-19 pandemic, obtaining an actual signature from Mr. De
15                    Leon, who is currently incarcerated at the Sacramento County Jail, is both
16                    impracticable and imprudent.
17                                                   Respectfully submitted,
18
                                                     HEATHER E. WILLIAMS
19                                                   Federal Defender

20   Date: May 7, 2020                               /s/ Christina Sinha
                                                     CHRISTINA SINHA
21                                                   Assistant Federal Defender
22                                                   Attorneys for Defendant
                                                     RUDY DIAZ DE LEON
23
24   Date: May 7, 2020                               MCGREGOR W. SCOTT
                                                     United States Attorney
25
26                                                   /s/ Sam Stefanki
                                                     SAM STEFANKI
27                                                   Assistant United States Attorney
                                                     Attorney for Plaintiff
28
      Stipulation and Order to Accept Electronic       -2-         United States v. De Leon, 2:20-cr-00072-TLN
      Signatures Under G.O. 616
       Case 2:20-cr-00072-TLN Document 17 Filed 05/08/20 Page 3 of 3


 1                                                 ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated: May 7, 2020
 8                                                             Troy L. Nunley
                                                               United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Accept Electronic       -3-         United States v. De Leon, 2:20-cr-00072-TLN
      Signatures Under G.O. 616
